ORDER

PER CURIAM.
Appellant, John Zindel, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first degree murder, RSMo section 565.020,1 and armed criminal action, RSMo section 571.015.
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential pur*536pose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.